Exhibit 10.5

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
effective as of March 15, 2017, among Aerpio Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), the persons who have purchased the Offering Shares
and have executed omnibus or counterpart signature page(s) hereto (each, a
“Purchaser” and collectively, the “Purchasers”), the persons or entities
identified on Schedule 1 hereto holding Placement Agent Warrants (collectively,
the “Brokers”), the persons or entities identified on Schedule 2 hereto holding
Merger Shares and the persons or entities identified on Schedule 3 hereto
holding Registrable Pre-Merger Shares. Capitalized terms used herein shall have
the meanings ascribed to them in Section 1 below or in the Subscription
Agreement.

RECITALS:

WHEREAS, the Company has offered and sold in compliance with Rule 506 of
Regulation D promulgated under the Securities Act to accredited investors in a
private placement offering (the “Offering”) shares of the common stock of the
Company, par value $0.0001 per share, pursuant to that certain Subscription
Agreement entered into by and between the Company and each of the subscribers
for the Offering Shares set forth on the signature pages affixed thereto (the
“Subscription Agreement”); and

WHEREAS, the Company has agreed to enter into a registration rights agreement
with each of the Purchasers in the Offering who purchased the Offering Shares
and with the Brokers, or their designees, who hold Placement Agent Warrants and
certain other investors; and

WHEREAS, prior to the initial closing of the Offering, a wholly-owned subsidiary
of the Company has merged with and into Aerpio Therapeutics, Inc., a Delaware
corporation (“Aerpio”), and following such merger, Aerpio was converted into a
Delaware limited liability company;

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants, and conditions set forth herein, the parties mutually
agree as follows:

1. Certain Definitions. As used in this Agreement, the following terms shall
have the following respective meanings:

“Approved Market” means the OTC Markets Group, the Nasdaq Stock Market, the New
York Stock Exchange or the NYSE MKT.

“Blackout Period” means, with respect to a registration, a period during which
the Company, in the good faith judgment of its board of directors, determines
(because of the existence of, or in anticipation of, any acquisition, financing
activity, receipt of clinical trial results or other transaction involving the
Company, or the unavailability for reasons beyond the Company’s control of any
required financial statements, disclosure of information which is in its best
interest not to publicly disclose, or any other event or condition of similar
significance to the Company) that the registration and distribution of the
Registrable Securities to be covered by



--------------------------------------------------------------------------------

such registration statement, if any, or the filing of an amendment to such
registration statement in the circumstances described in Section 4(h), would be
seriously detrimental to the Company and its stockholders, in each case
commencing on the day the Company notifies the Holders that they are required,
because of the determination described above, to suspend offers and sales of
Registrable Securities and ending on the earlier of (1) the date upon which the
material non-public information resulting in the Blackout Period is disclosed to
the public or ceases to be material and (2) such time as the Company notifies
the selling Holders that sales pursuant to such Registration Statement or a new
or amended Registration Statement may resume; provided, however, that no
Blackout Period shall extend for a period of more than thirty (30) consecutive
Trading Days (except for a Blackout Period arising from the filing of a
post-effective amendment to the Registration Statement to update the prospectus
therein to include the information contained in the Company’s Annual Report on
Form 10-K, which Blackout Period may extend for the amount of time reasonably
required to respond to comments of the staff of the Commission (the “Staff”) on
such amendment) and aggregate Blackout Periods shall not exceed sixty
(60) Trading Days in any twelve (12) month period.

“Business Day” means any day of the year, other than a Saturday, Sunday, or
other day on which banks in the State of New York are required or authorized to
close.

“Commission” means the U. S. Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

“Common Stock” means the common stock, par value $0.0001 per share, of the
Company and any and all shares of capital stock or other equity securities of:
(i) the Company which are added to or exchanged or substituted for the Common
Stock by reason of the declaration of any stock dividend or stock split, the
issuance of any distribution or the reclassification, readjustment,
recapitalization or other such modification of the capital structure of the
Company; and (ii) any other corporation, now or hereafter organized under the
laws of any state or other governmental authority, with which the Company is
merged, which results from any consolidation or reorganization to which the
Company is a party, or to which is sold all or substantially all of the shares
or assets of the Company, if immediately after such merger, consolidation,
reorganization or sale, the Company or the stockholders of the Company own
equity securities having in the aggregate more than 50% of the total voting
power of such other corporation.

“Effective Date” means the date of the final closing of the Offering.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.

“Family Member” means (a) with respect to any individual, such individual’s
spouse, any descendants (whether natural or adopted), any trust all of the
beneficial interests of which are owned by any of such individuals or by any of
such individuals together with any organization described in Section 501(c)(3)
of the Internal Revenue Code of 1986, as amended, the estate of any such
individual, and any corporation, association, partnership or limited liability
company all of the equity interests of which are owned by those above described
individuals, trusts or organizations and (b) with respect to any trust, the
owners of the beneficial interests of such trust.

 

2



--------------------------------------------------------------------------------

“Holder” means (i) each Purchaser or any of such Purchaser’s respective
successors and Permitted Assignees who acquire rights in accordance with this
Agreement with respect to any Registrable Securities directly or indirectly from
a Purchaser or from any Permitted Assignee; (ii) each Broker or any of such
Broker’s respective successors and Permitted Assignees who acquire rights in
accordance with this Agreement with respect to any Registrable Securities
directly or indirectly from an Broker or from any Permitted Assignee; (iii) each
Registrable Pre-Merger Stockholder; and (iv) each holder of the Merger Shares or
its respective successors and Permitted Assignees who acquire rights in
accordance with this Agreement with respect to any Registrable Securities
directly or indirectly from such holder or from any Permitted Assignee thereof.

“Majority Holders” means, at any time, Holders of a majority of the Registrable
Securities then outstanding.

“Merger Shares” means the shares of Common Stock issued in exchange for all of
the equity securities of Aerpio that are outstanding immediately prior to the
closing of the Merger.

“Permitted Assignee” means (a) with respect to a partnership, its partners or
former partners in accordance with their partnership interests, (b) with respect
to a corporation, its stockholders in accordance with their interest in the
corporation, (c) with respect to a limited liability company, its members or
former members in accordance with their interest in the limited liability
company, (d) with respect to an individual party, any Family Member of such
party, (e) an entity or trust that is controlled by, controls, or is under
common control with a transferor, or (f) a party to this Agreement.

“Placement Agent Warrants” shall have the meaning set forth in the Subscription
Agreement.

“Offering Shares” means the shares of Common Stock issued to the Purchasers
pursuant to the Subscription Agreement (including any Shares of Common Stock
issued pursuant to Section 22 of the Subscription Agreement) and any shares of
Common Stock issued or issuable with respect to such shares upon any stock
split, dividend or other distribution, recapitalization or similar event with
respect to the foregoing.

The terms “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement.

“Registrable Pre-Merger Shares” means 1,000,000 shares of Common Stock of the
Company held by stockholders of the Company other than the holders of the Merger
Shares and the Offering Shares.

“Registrable Pre-Merger Stockholder” means a person holding Registrable
Pre-Merger Shares.

 

3



--------------------------------------------------------------------------------

“Registrable Securities” means (a) the Offering Shares, (b) the shares of Common
Stock issuable upon exercise of the Placement Agent Warrants, (c) the Merger
Shares, and (d) if any, the Registrable Pre-Merger Shares; but, in each case,
excluding any otherwise Registrable Securities that (i) have been sold or
otherwise transferred other than to a Permitted Assignee, or (ii) may be sold at
the time under the Securities Act without restriction, including manner of sale,
current information requirements or volume limitations either pursuant to Rule
144 of the Securities Act or otherwise during any ninety (90) day period.

“Registration Default Period” means the period during which any Registration
Event occurs and is continuing.

“Registration Effectiveness Date” means the date that is one hundred and fifty
(150) calendar days after the Effective Date.

“Registration Event” means the occurrence of any of the following events:

(a) the Company fails to file with the Commission the Registration Statement on
or before the Registration Filing Date;

(b) the Registration Statement is not declared effective by the Commission on or
before the Registration Effectiveness Date;

(c) after the SEC Effective Date, the Registration Statement ceases for any
reason to remain continuously effective or the Holders are otherwise not
permitted to utilize the prospectus therein to resell the Registrable Securities
for a period of more than fifteen (15) consecutive Trading Days, excluding
Blackout Periods permitted herein, and as excused pursuant to Section 3(a); or

(d) the Company’s common stock fails to be listed or included for quotation, as
applicable, on an Approved Market by September 15, 2017 (the “Approved Market
Deadline”).

(e) following the Approved Market Deadline, the Registrable Securities, if
issued and outstanding, are not listed or included for quotation on an Approved
Market, or trading of the Common Stock is suspended or halted on the Approved
Market, which at the time constitutes the principal markets for the Common
Stock, for more than three (3) full, consecutive Trading Days; provided,
however, a Registration Event shall not be deemed to occur if all or
substantially all trading in equity securities (including the Common Stock) is
suspended or halted on the Approved Market for any length of time.

“Registration Filing Date” means the date that is sixty (60) calendar days after
the Effective Date.

“Registration Statement” means the registration statement that the Company is
required to file pursuant to Section 3(a) of this Agreement to register the
Registrable Securities.

 

4



--------------------------------------------------------------------------------

“Restricted Holders” means all officers and directors of the Company and certain
stockholders of the Company who have entered into lock-up agreements with the
Company upon the closing of the Merger, pursuant to which they agree to certain
restrictions on the sale or disposition (including pledge) of the Common Stock
held by (or issuable to) them.

“Rule 144” means Rule 144 promulgated by the Commission under the Securities
Act, as such rule may be amended or supplemented from time to time, or any
similar successor rule that may be promulgated by the Commission.

“Rule 145” means Rule 145 promulgated by the Commission under the Securities
Act, as such rule may be amended or supplemented from time to time, or any
similar successor rule that may be promulgated by the Commission.

“Rule 415” means Rule 415 promulgated by the Commission under the Securities
Act, as such rule may be amended or supplemented from time to time, or any
similar successor rule that may be promulgated by the Commission.

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute promulgated in replacement thereof, and the rules and
regulations of the Commission thereunder, all as the same shall be in effect at
the time.

“SEC Effective Date” means the date the Registration Statement is declared
effective by the Commission.

“Trading Day” means any day on which such national securities exchange, the OTC
Markets Group or such other securities market or quotation system, which at the
time constitutes the principal securities market for the Common Stock, is open
for general trading of securities.

2. Term. This Agreement shall terminate with respect to each Holder on the
earlier of: (i) the date that is five (5) years from the SEC Effective Date and
(ii) the date on which all Registrable Securities held by such Holder have been
transferred other than to a Permitted Assignee. Notwithstanding the foregoing,
Section 3(b), Section 6, Section 8, Section 9 and Section 11 shall survive the
termination of this Agreement.

3. Registration.

(a) Registration on Form S-1. The Company shall file with the Commission a
Registration Statement on Form S-1, or any other form for which the Company then
qualifies or which counsel for the Company shall deem appropriate and which form
shall be available for the resale by the Holders of all of the Registrable
Securities, and the Company shall (i) use its commercially reasonable efforts to
make the initial filing of the Registration Statement no later than the
Registration Filing Date, (ii) use its commercially reasonable efforts to cause
such Registration Statement to be declared effective no later than the
Registration Effectiveness Date and (iii) use its commercially reasonable
efforts to keep such Registration Statement effective for a period of five
(5) years after the SEC Effective Date or for such shorter period ending on the
date on which all Registrable Securities have been transferred other than to a
Permitted Assignee (the “Effectiveness Period”); provided, however, that the
Company shall not be obligated to effect any such registration, qualification or
compliance pursuant to this Section, or keep such registration effective
pursuant to the terms hereunder, in any particular jurisdiction in which the
Company would be required to qualify to do business as a foreign corporation or
as a dealer in

 

5



--------------------------------------------------------------------------------

securities under the securities laws of such jurisdiction or to execute a
general consent to service of process in effecting such registration,
qualification or compliance, in each case where it has not already done so; and
provided further, the Company shall be entitled to suspend the effectiveness of
the Registration Statement at any time prior to the expiration of the
Effectiveness Period during a Blackout Period. Notwithstanding the foregoing, in
the event that the Staff should limit the number of Registrable Securities that
may be sold pursuant to the Registration Statement, the Company may remove from
the Registration Statement such number of Registrable Securities as specified by
the Commission on behalf of all of the holders of Registrable Securities first
from the shares of Common Stock issuable upon exercise of the Placement Agent
Warrants, on a pro-rata basis among the holders thereof (and on an as-exercised
basis with respect to any Placement Agent Warrants not then exercised), second,
from the other Registrable Securities, on a pro rata basis among the holders
thereof (such Registrable Securities, the “Reduction Securities”). In such
event, the Company shall give the Purchasers prompt notice of the number of
Registrable Securities excluded therefrom. The Company shall use its
commercially reasonable efforts at the first opportunity that is permitted by
the Commission to register for resale the Reduction Securities (pro rata among
the Holders of such Reduction Securities) using one or more registration
statements that it is then entitled to use. The Company shall use its
commercially reasonable efforts to cause each such registration statement to be
declared effective under the Securities Act as soon as possible, and shall use
its commercially reasonable efforts to keep such registration statement
continuously effective under the Securities Act during the entire Effectiveness
Period. Notwithstanding the foregoing, the Company shall be entitled to suspend
the effectiveness of such Registration Statement at any time prior to the
expiration of the Effectiveness Period for the reasons and time periods during a
Blackout Period. No liquidated damages shall accrue or be payable to any Holder
pursuant to Section 3(b) with respect to any Registrable Securities that are
excluded by reason of the Staff limiting the number of Registrable Securities
that may be sold pursuant to a registration statement; provided that the Company
continues to use commercially reasonable efforts to register such Registrable
Securities for resale by other available means. Notwithstanding anything herein
to the contrary, if the Commission limits the Company’s ability to file, or
prohibits or delays the filing of a new registration statement, the Company’s
compliance with such limitation, prohibition or delay solely to the extent of
such limitation, prohibition or delay shall not be deemed a failure by the
Company to use commercially reasonable efforts as set forth above or elsewhere
in this Agreement and shall not require the payment of any liquidated damages by
the Company under this Agreement.

(b) Liquidated Damages. If a Registration Event occurs, then the Company will
make payments to each Holder of Registrable Securities, as liquidated damages to
such Holder by reason of the Registration Event, a cash sum calculated at a rate
of twelve percent (12%) per annum of: (i) the aggregate purchase price paid by
such Holder pursuant to the Subscription Agreement, (ii) $5.00 upon exercise of
Placement Agent Warrants (or in the case of unexercised Placement Agent
Warrants, of the exercise price thereof), or (iii) to a Holder of Merger Shares
or Registrable Pre-Merger Shares, the product of $5.00 (as adjusted for stock
splits, stock dividends, combinations, recapitalizations or similar events)
multiplied by the number of Merger Shares or Registrable Pre-Merger Shares held
by such Holder, but in each case of (i)-(iii), only with respect to such
Holder’s Registrable Securities that are affected by such Registration Event and
only for the period during which such Registration Event continues to affect
such Registrable Securities. Notwithstanding the foregoing, the maximum amount
of

 

6



--------------------------------------------------------------------------------

liquidated damages that may be paid by the Company pursuant to this Section 3(b)
shall be an amount equal to five percent (5%) of the applicable foregoing
amounts described in clauses (i), (ii) and (iii) in the preceding sentence with
respect to such Holder’s Registrable Securities that are affected by all
Registration Events in the aggregate. Each payment of liquidated damages
pursuant to this Section 3(b) shall be due and payable in arrears within five
(5) days after the end of each full 30-day period of the Registration Default
Period until the termination of the Registration Default Period and within five
(5) days after such termination. The Registration Default Period shall terminate
upon the earlier of such time as the Registrable Securities that are affected by
the Registration Event cease to be Registrable Securities or (i) the filing of
the Registration Statement in the case of clause (a) of the definition of
Registration Event, (ii) the SEC Effective Date in the case of clause (b) of the
definition of Registration Event, (iii) the ability of the Holders to effect
sales pursuant to the Registration Statement in the case of clause (c) of the
definition of Registration Event, and (iv) the listing or inclusion and/or
trading of the Common Stock on an Approved Market, as the case may be, in the
case of clause (d) or clause (e) of the definition of Registration Event. The
amounts payable as liquidated damages pursuant to this Section 3(b) shall be
payable in lawful money of the United States. Notwithstanding the foregoing, the
Company will not be liable for the payment of liquidated damages described in
this Section 3(b) for any delay in registration of Registrable Securities that
would otherwise be includable in the Registration Statement pursuant to Rule 415
solely as a result of a comment received from the Staff requiring a limit on the
number of Registrable Securities included in such Registration Statement in
order for such Registration Statement to be able to avail itself of Rule 415,
or, with respect to a Holder, if such Holder fails to provide to the Company
information concerning the Holder and manner of distribution of the Holder’s
Registrable Securities that is required by SEC Rules to be disclosed in a
registration statement utilized in connection with the registration of the
Registrable Securities. In the event of any such circumstance, the Company will
use its commercially reasonable efforts at the first opportunity that is
permitted by the Commission to register for resale the Registrable Securities
that have been cut back from being registered pursuant to Rule 415 only with
respect to that portion of the Holders’ Registrable Securities that are then
Registrable Securities.

(c) Other Limitations. Notwithstanding the provisions of Section 3(b) above, if
(i) the Commission does not declare the Registration Statement effective on or
before the Registration Effectiveness Date, or (ii) the Commission allows the
Registration Statement to be declared effective at any time before or after the
Registration Effectiveness Date, subject to the withdrawal of certain
Registrable Securities from the Registration Statement, and the reason for
(i) or (ii) is the Commission’s determination that (x) the offering of any of
the Registrable Securities constitutes a primary offering of securities by the
Company, (y) Rule 415 may not be relied upon for the registration of the resale
of any or all of the Registrable Securities, and/or (z) a Holder of any
Registrable Securities must be named as an underwriter, the Holders understand
and agree that in the case of (ii) the Company may (notwithstanding anything to
the contrary contained herein) reduce, on a pro rata basis, in the manner
provided above, the total number of Registrable Securities to be registered on
behalf of each such Holder, and in the case of (i) or (ii) the Holder shall not
be entitled to liquidated damages with respect to the Registrable Securities not
registered for the reason set forth in (i) or so reduced on a pro rata basis as
set forth above. The Company shall use its commercially reasonable efforts at
the first opportunity that is permitted by the Commission to register for resale
the Reduction Securities (pro rata among the Holders of such Reduction
Securities) using one or more registration statements that it is then

 

7



--------------------------------------------------------------------------------

entitled to use. The Company shall use its commercially reasonable efforts to
cause each such registration statement to be declared effective under the
Securities Act as soon as possible, and shall use its commercially reasonable
efforts to keep such registration statement continuously effective under the
Securities Act during the entire Effectiveness Period. Notwithstanding the
foregoing, the Company shall be entitled to suspend the effectiveness of such
Registration Statement at any time prior to the expiration of the Effectiveness
Period for the reasons and time periods during a Blackout Period. No liquidated
damages shall accrue or be payable to any Holder pursuant to this Section 3(c)
with respect to any Registrable Securities that are excluded by reason of the
Staff limiting the number of Registrable Securities that may be sold pursuant to
a registration statement; provided that the Company continues to use
commercially reasonable efforts to register such Registrable Securities for
resale by other available means. Notwithstanding anything herein to the
contrary, if the Commission limits the Company’s ability to file, or prohibits
or delays the filing of a new registration statement, the Company’s compliance
with such limitation, prohibition or delay solely to the extent of such
limitation, prohibition or delay shall not be deemed a failure by the Company to
use commercially reasonable efforts as set forth above or elsewhere in this
Agreement and shall not require the payment of any liquidated damages by the
Company under this Agreement.

(d) If the Company receives a written notice from the Holders of at least 50% of
the Registrable Securities then outstanding that they desire to distribute the
Registrable Securities held by them (or a portion thereof) by means of an
underwritten offering or a block trade, the Company shall use commercially
reasonable efforts to promptly engage one or more underwriter(s) or investment
bank(s) to conduct such an offering of the Registrable Securities (a “Secondary
Offering”). The underwriter(s) or investment bank(s) will be selected by the
Company and shall be reasonably acceptable to the Holders of a majority of the
Registrable Securities providing such notice. All Holders proposing to
distribute their securities through such Secondary Offering shall enter into an
underwriting agreement or other agreement(s), including any lock-up or market
standoff agreements, in customary form with the underwriter(s) or investment
bank(s) selected for such Secondary Offering as may be mutually agreed upon
among the Company, the underwriter(s) or investment bank(s) and the selling
Holders. In connection with a Secondary Offering, the Company shall enter into
and perform its obligations under an underwriting agreement or other
agreement(s), in usual and customary form as may be mutually agreed upon among
the Company, the underwriter(s) or investment bank(s) and the selling Holders.
Notwithstanding any other provision of this Section 3(d), if the underwriter(s)
or investment bank(s) advise(s) such Holders in writing that marketing factors
require a limitation on the number of shares to be offered in the Secondary
Offering, then the number of Registrable Securities that may be included in such
Secondary Offering shall be allocated among such Holders of Registrable
Securities, in proportion (as nearly as practicable) to the number of
Registrable Securities owned by each such Holder or in such other proportion as
shall mutually be agreed to by all such selling Holders; provided, however, that
the number of Registrable Securities held by the Holders to be included in such
Secondary Offering shall not be reduced unless all other securities are first
entirely excluded from the Secondary Offering.

 

8



--------------------------------------------------------------------------------

4. Registration Procedures. The Company will keep each Holder reasonably advised
as to the filing and effectiveness of the Registration Statement. At its expense
with respect to the Registration Statement, the Company will:

(a) prepare and file with the Commission with respect to the Registrable
Securities, a Registration Statement in accordance with Section 3(a) hereof, and
use its commercially reasonable efforts to cause such Registration Statement to
become effective and to remain effective for the Effectiveness Period;

(b) not name any Holder in the Registration Statement as an underwriter without
that Holder’s prior written consent;

(c) if the Registration Statement is subject to review by the Commission,
promptly respond to all comments and diligently pursue resolution of any
comments to the satisfaction of the Commission;

(d) prepare and file with the Commission such amendments and supplements to such
Registration Statement as may be necessary to keep such Registration Statement
effective during the Effectiveness Period;

(e) not less than ten (10) Trading Days prior to filing a Registration Statement
or any related prospectus or any amendment or supplement thereto, the Company
shall furnish to the Holders copies of all such documents proposed to be filed
(other than those incorporated by reference) and duly consider any comments
received by the Holders;

(f) furnish, without charge, to each Holder of Registrable Securities covered by
such Registration Statement (i) a reasonable number of copies of such
Registration Statement (including any exhibits thereto other than exhibits
incorporated by reference), each amendment and supplement thereto as such Holder
may reasonably request, (ii) such number of copies of the prospectus included in
such Registration Statement (including each preliminary prospectus and any other
prospectus filed under Rule 424 of the Securities Act) as such Holders may
reasonably request, in conformity with the requirements of the Securities Act,
and (iii) such other documents as such Holder may reasonably require to
consummate the disposition of the Registrable Securities owned by such Holder,
but only during the Effectiveness Period; provided that the Company shall have
no obligation to furnish any document pursuant to this clause that is available
on the EDGAR system;

(g) use its commercially reasonable efforts to register or qualify such
registration under such other applicable securities laws of such jurisdictions
within the United States as any Holder of Registrable Securities covered by such
Registration Statement reasonably requests and as may be necessary for the
marketability of the Registrable Securities (such request to be made by the time
the applicable Registration Statement is deemed effective by the Commission) and
do any and all other acts and things necessary to enable such Holder to
consummate the disposition in such jurisdictions of the Registrable Securities
owned by such Holder; provided, that the Company shall not be required to
(i) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this paragraph, (ii) subject itself to
taxation in any such jurisdiction, or (iii) consent to general service of
process in any such jurisdiction where it has not already done so;

 

9



--------------------------------------------------------------------------------

(h) as promptly as practicable after becoming aware of such event, notify each
Holder of Registrable Securities, the disposition of which requires delivery of
a prospectus relating thereto under the Securities Act, of the happening of any
event, which comes to the Company’s attention, that will after the occurrence of
such event cause the prospectus included in such Registration Statement, if not
amended or supplemented, to contain an untrue statement of a material fact or an
omission to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading and the Company shall promptly thereafter prepare and
furnish to such Holder a supplement or amendment to such prospectus (or prepare
and file appropriate reports under the Exchange Act) so that, as thereafter
delivered to the purchasers of such Registrable Securities, such prospectus
shall not contain an untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, unless suspension of the use of such prospectus otherwise is
authorized herein or in the event of a Blackout Period, in which case no
supplement or amendment need be furnished (or Exchange Act filing made) until
the termination of such suspension or Blackout Period; provided that any and all
information provided to the Holder pursuant to such notification shall remain
confidential to each Holder until such information otherwise becomes public,
unless disclosure by a Holder is required by law;

(i) comply, and continue to comply during the Effectiveness Period, in all
material respects with the Securities Act and the Exchange Act and with all
applicable rules and regulations of the Commission with respect to the
disposition of all securities covered by such Registration Statement;

(j) as promptly as practicable after becoming aware of such event, notify each
Holder of Registrable Securities being offered or sold pursuant to the
Registration Statement of the issuance by the Commission of any stop order or
other suspension of effectiveness of the Registration Statement;

(k) use its commercially reasonable efforts to cause all the Registrable
Securities covered by the Registration Statement to be quoted on the OTC Markets
Group or such other principal securities market or quotation system on which
securities of the same class or series issued by the Company are then listed or
traded or quoted;

(l) provide a transfer agent and registrar, which may be a single entity, for
the shares of Common Stock at all times and cooperate with the Holders to
facilitate the timely preparation and delivery of the Registrable Securities to
be delivered to a transferee pursuant to the Registration Statement (whether
electronically or in certificated form) which Registrable Securities shall be
free, to the extent permitted by the Subscription Agreement, of all restrictive
legends, and to enable such Registrable Securities to be in such denominations
and registered in such names as any such Holders may request;

(m) cooperate with the Holders of Registrable Securities being offered pursuant
to the Registration Statement to issue and deliver, or cause its transfer agent
to issue and deliver, certificates representing Registrable Securities to be
offered pursuant to the Registration Statement within a reasonable time after
the delivery of certificates representing the Registrable Securities to the
transfer agent or the Company, as applicable, and enable such certificates to be
in such denominations or amounts as the Holders may reasonably request and
registered in such names as the Holders may request;

 

10



--------------------------------------------------------------------------------

(n) notify the Holders, the Placement Agents and their counsel as promptly as
reasonably possible and (if requested by any such Person) confirm such notice in
writing no later than one (1) Trading Day following the day: (i)(A) when a
Prospectus or any prospectus supplement or post-effective amendment to a
Registration Statement is proposed to be filed; (B) when the Commission notifies
the Company whether there will be a “no review,” “review” or a “completion of a
review” of such Registration Statement and whenever the Commission comments in
writing on such Registration Statement (in which case the Company shall provide
true and complete copies thereof and all written responses thereto to each of
the Holders that pertain to the Holders as a selling stockholder, but not
information which the Company believes would constitute material and non-public
information); and (C) with respect to each Registration Statement or any
post-effective amendment, when the same has been declared effective, provided,
however, that such notice under this clause (C) shall be delivered to each
Holder; (ii) of any request by the Commission or any other federal or state
governmental authority for amendments or supplements to a Registration Statement
or prospectus or for additional information that pertains to the Holders as
selling stockholders; or (iii) of the receipt by the Company of any notification
with respect to the suspension of the qualification or exemption from
qualification of any of the Registrable Securities for sale in any jurisdiction,
or the initiation or threatening of any proceeding for such purpose;

(o) during the Effectiveness Period, refrain from bidding for or purchasing any
Common Stock or any right to purchase Common Stock or attempting to induce any
person to purchase any such security or right if such bid, purchase or attempt
would in any way limit the right of the Holders to sell Registrable Securities
by reason of the limitations set forth in Regulation M of the Exchange Act; and

(p) take all other commercially reasonable actions necessary to enable,
expedite, or facilitate the Holders to dispose of the Registrable Securities by
means of the Registration Statement during the term of this Agreement.

5. Obligations of the Holders.

(a) Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 4(h) hereof or of the
commencement of a Blackout Period, such Holder shall discontinue the disposition
of Registrable Securities included in the Registration Statement until such
Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 4(h) hereof or notice of the end of the Blackout Period,
and, if so directed by the Company, such Holder shall deliver to the Company (at
the Company’s expense) all copies (including, without limitation, any and all
drafts), other than permanent file copies, then in such Holder’s possession, of
the prospectus covering such Registrable Securities current at the time of
receipt of such notice.

 

11



--------------------------------------------------------------------------------

(b) The Holders of the Registrable Securities shall provide such information as
may reasonably be requested by the Company in connection with the preparation of
any registration statement, including amendments and supplements thereto, in
order to effect the registration of any Registrable Securities under the
Securities Act pursuant to Section 3(a) of this Agreement and in connection with
the Company’s obligation to comply with federal and applicable state securities
laws, including a completed questionnaire in the form attached to this Agreement
as Annex A (a “Selling Securityholder Questionnaire”) or any update thereto not
later than three (3) Business Days following a request therefore from the
Company.

(c) Each Holder, by its acceptance of the Registrable Securities, agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of any Registration Statement hereunder, unless
such Holder has notified the Company in writing of its election to exclude all
of its Registrable Securities from such Registration Statement.

6. Registration Expenses. The Company shall pay all expenses in connection with
any registration obligation provided herein, including, without limitation, all
registration, filing, stock exchange fees, printing expenses, all fees and
expenses of complying with applicable securities laws, and the fees and
disbursements of counsel for the Company and of the Company’s independent
accountants and reasonable fees and disbursements of a single counsel of the
Holders selected by the Company and reasonably acceptable to the Holders of at
least a majority of the Registrable Securities, in an amount not to exceed
$30,000; provided, that, in any underwritten registration or other Secondary
Offering, the Company shall have no obligation to pay any underwriting
discounts, selling commissions or transfer taxes attributable to the Registrable
Securities being sold by the Holders thereof, which underwriting discounts,
selling commissions and transfer taxes shall be borne by such Holders. Except as
provided in this Section 6 and Section 8 of this Agreement, the Company shall
not be responsible for the expenses of any attorney or other advisor employed by
a Holder.

7. Assignment of Rights. No Holder may assign its rights under this Agreement to
any party without the prior written consent of the Company; provided, however,
that any Holder may assign its rights under this Agreement without such consent
to a Permitted Assignee as long as (a) such transfer or assignment is effected
in accordance with applicable securities laws; (b) such transferee or assignee
agrees in writing to become bound by and subject to the terms of this Agreement;
and (c) such Holder notifies the Company in writing of such transfer or
assignment, stating the name and address of the transferee or assignee and
identifying the Registrable Securities with respect to which such rights are
being transferred or assigned. The Company may assign this Agreement or any
rights or obligations hereunder without the prior written consent of the other
party hereto.

8. Indemnification.

(a) In the event of the offer and sale of Registrable Securities under the
Securities Act, the Company shall, and hereby does, indemnify and hold harmless,
to the fullest extent permitted by law, each Holder, its directors, officers,
partners, and each other person, if any, who controls or is under common control
with such Holder within the meaning of Section 15 of the Securities Act, against
any losses, claims, damages or liabilities, joint or several, and expenses to
which the Holder or any such director, officer, partner or controlling person
may become subject under the Securities Act or otherwise, insofar as such
losses, claims, damages, liabilities or expenses (or actions or proceedings,
whether commenced or threatened, in respect

 

12



--------------------------------------------------------------------------------

thereof) arise out of or are based upon any untrue statement of any material
fact contained in any registration statement prepared and filed by the Company
under which Registrable Securities were registered under the Securities Act, any
preliminary prospectus, final prospectus or summary prospectus contained
therein, or any amendment or supplement thereto, or any omission to state
therein a material fact required to be stated or necessary to make the
statements therein in light of the circumstances in which they were made not
misleading, and the Company shall reimburse the Holder, and each such director,
officer, partner and controlling person for any legal or any other expenses
reasonably incurred by them in connection with investigating, defending or
settling any such loss, claim, damage, liability, action or proceeding;
provided, however, that the Company shall not be liable in any such case (i) to
the extent that any such loss, claim, damage, liability (or action or proceeding
in respect thereof) or expense arises out of or is based upon (x) an untrue
statement in or omission from such registration statement, any such preliminary
prospectus, final prospectus, summary prospectus, amendment or supplement in
reliance upon and in conformity with written information included in the Selling
Securityholder Questionnaire, attached hereto as Annex A, furnished by a Holder
or its representative to the Company expressly for use in the preparation
thereof or (y) the failure of a Holder to comply with the covenants and
agreements contained in Section 5 hereof respecting the sale of Registrable
Securities; or (ii) if the person asserting any such loss, claim, damage,
liability (or action or proceeding in respect thereof) who purchased the
Registrable Securities that are the subject thereof did not receive a copy of an
amended preliminary prospectus or the final prospectus (or the final prospectus
as amended or supplemented) at or prior to the written confirmation of the sale
of such Registrable Securities to such person because of the failure of such
Holder to so provide such amended preliminary or final prospectus and the untrue
statement or omission of a material fact made in such preliminary prospectus was
corrected in the amended preliminary or final prospectus (or the final
prospectus as amended or supplemented). Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of the
Holders, or any such director, officer, partner or controlling person and shall
survive the transfer of such shares by the Holder.

(b) As a condition to including Registrable Securities in any registration
statement filed pursuant to this Agreement, each Holder agrees, severally and
not jointly, to be bound by the terms of this Section 8 and to indemnify and
hold harmless, to the fullest extent permitted by law, the Company, each of its
directors, officers, partners, and each underwriter, if any, and each other
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act, against any losses, claims, damages or liabilities, joint or
several, to which the Company or any such director or officer or controlling
person may become subject under the Securities Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon any
untrue statement of a material fact or any omission of a material fact required
to be stated in any registration statement, any preliminary prospectus, final
prospectus, summary prospectus, amendment or supplement thereto or necessary to
make the statements therein not misleading, to the extent, but only to the
extent, that such untrue statement or omission is included or omitted in
reliance upon and in conformity with written information included in the Selling
Securityholder Questionnaire, attached hereto as Annex A, furnished by the
Holder or its representative to the Company expressly for use in the preparation
thereof, and such Holder shall reimburse the Company, and its directors,
officers, partners, and any such controlling persons for any legal or other
expenses reasonably incurred by them in connection with investigating,
defending, or

 

13



--------------------------------------------------------------------------------

settling any such loss, claim, damage, liability, action, or proceeding;
provided, however, that indemnity obligation contained in this Section 8(b)
shall in no event exceed the amount of the net proceeds received by such Holder
as a result of the sale of such Holder’s Registrable Securities pursuant to such
registration statement, except in the case of fraud or willful misconduct. Such
indemnity shall remain in full force and effect, regardless of any investigation
made by or on behalf of the Company or any such director, officer or controlling
person and shall survive the transfer by any Holder of such shares.

(c) Promptly after receipt by an indemnified party of notice of the commencement
of any action or proceeding involving a claim referred to in this Section 8
(including any governmental action), such indemnified party shall, if a claim in
respect thereof is to be made against an indemnifying party, give written notice
to the indemnifying party of the commencement of such action; provided, that the
failure of any indemnified party to give notice as provided herein shall not
relieve the indemnifying party of its obligations under this Section, except to
the extent that the indemnifying party is actually prejudiced by such failure to
give notice. In case any such action is brought against an indemnified party,
unless in the reasonable judgment of counsel to such indemnified party a
conflict of interest between such indemnified party and indemnifying parties may
exist or the indemnified party may have defenses not available to the
indemnifying party in respect of such claim, the indemnifying party shall be
entitled to participate in and to assume the defense thereof, with counsel
reasonably satisfactory to such indemnified party and, after notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof, the indemnifying party shall not be liable to such indemnified
party for any legal or other expenses subsequently incurred by the latter in
connection with the defense thereof, unless in such indemnified party’s
reasonable judgment a conflict of interest between such indemnified and
indemnifying parties arises in respect of such claim after the assumption of the
defenses thereof or the indemnifying party fails to defend such claim in a
diligent manner, other than reasonable costs of investigation. Neither an
indemnified party nor an indemnifying party shall be liable for any settlement
of any action or proceeding effected without its consent. No indemnifying party
shall, without the consent of the indemnified party, consent to entry of any
judgment or enter into any settlement, which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect of such claim or
litigation. Notwithstanding anything to the contrary set forth herein, and
without limiting any of the rights set forth above, in any event any party shall
have the right to retain, at its own expense, counsel with respect to the
defense of a claim. Each indemnified party shall furnish such information
regarding itself or the claim in question as an indemnifying party may
reasonably request in writing and as shall be reasonably required in connection
with defense of such claim and litigation resulting therefrom.

(d) If an indemnifying party does not or is not permitted to assume the defense
of an action pursuant to Section 8(c) or in the case of the expense
reimbursement obligation set forth in Sections 8(a) and 8(b), the
indemnification required by Sections 8(a) and 8(b) shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or expenses, losses, damages, or
liabilities are incurred.

 

14



--------------------------------------------------------------------------------

(e) If the indemnification provided for in Section 8(a) or 8(b) is held by a
court of competent jurisdiction to be unavailable to an indemnified party with
respect to any loss, liability, claim, damage or expense referred to herein, the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage or expense (i) in such proportion
as is appropriate to reflect the proportionate relative fault of the
indemnifying party on the one hand and the indemnified party on the other
(determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission relates to information supplied
by the indemnifying party or the indemnified party and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission), or (ii) if the allocation provided by clause
(i) above is not permitted by applicable law or provides a lesser sum to the
indemnified party than the amount hereinafter calculated, then in such
proportion as is appropriate to reflect not only the proportionate relative
fault of the indemnifying party and the indemnified party, but also the relative
benefits received by the indemnifying party on the one hand and the indemnified
party on the other, as well as any other relevant equitable considerations.
Notwithstanding any other provision of this Section 8(e), no Holder shall be
required to contribute any amount in excess of the amount by which the net
proceeds received by such Holder from the sale of the Registrable Securities
pursuant to the Registration Statement exceeds the amount of damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement of a material fact or omission, except in the case of fraud or
willful misconduct. No indemnified party guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any indemnifying party who was not guilty of such fraudulent
misrepresentation.

9. Rule 144. The Company shall file with the Commission “Form 10 information”
(as defined in Rule 144(i)(3) under the Securities Act) reflecting its status as
an entity that is no longer an issuer described in Rule 144(i)(1)(i) promptly
following the closing of the Merger. Following the Effective Date, the Company
will use its commercially reasonable efforts to timely file all reports required
to be filed by the Company after the date hereof under the Exchange Act and the
rules and regulations adopted by the Commission thereunder, and if the Company
is not required to file reports pursuant to such sections, it will prepare and
furnish to the Purchasers and make publicly available in accordance with Rule
144(c) such information as is required for the Purchasers to sell shares of
Common Stock under Rule 144.

10. Independent Nature of Each Purchaser’s Obligations and Rights. The
obligations of each Purchaser and each Broker under this Agreement are several
and not joint with the obligations of any other Purchaser or Broker, and each
Purchaser and each Broker shall not be responsible in any way for the
performance of the obligations of any other Purchaser or any Broker under this
Agreement. Nothing contained herein and no action taken by any Purchaser or
Broker pursuant hereto, shall be deemed to constitute such Purchasers and/or
Brokers as a partnership, an association, a joint venture, or any other kind of
entity, or create a presumption that the Purchasers and/or Brokers are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement. Each Purchaser and each Broker
shall be entitled to independently protect and enforce its rights, including
without limitation the rights arising out of this Agreement, and it shall not be
necessary for any other Purchaser or Broker to be joined as an additional party
in any proceeding for such purpose.

 

15



--------------------------------------------------------------------------------

11. Miscellaneous.

(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the United States of America and the State of
Delaware, both substantive and remedial, without regard to Delaware conflicts of
law principles. Any judicial proceeding brought against either of the parties to
this Agreement or any dispute arising out of this Agreement or any matter
related hereto shall be brought in the state or federal courts located in the
State of Delaware and, by its execution and delivery of this Agreement, each
party to this Agreement accepts the jurisdiction of such courts. The foregoing
consent to jurisdiction shall not be deemed to confer rights on any person other
than the parties to this Agreement.

(b) Remedies. Except as otherwise specifically set forth herein with respect to
a Registration Event, in the event of a breach by the Company or by a Holder of
any of their respective obligations under this Agreement, each Holder or the
Company, as the case may be, in addition to being entitled to exercise all
rights granted by law and under this Agreement, including recovery of damages,
shall be entitled to specific performance of its rights under this Agreement.
Except as otherwise specifically set forth herein with respect to a Registration
Event, the Company and each Holder agree that monetary damages would not provide
adequate compensation for any losses incurred by reason of a breach by it of any
of the provisions of this Agreement and hereby further agrees that, in the event
of any action for specific performance in respect of such breach, it shall not
assert or shall waive the defense that a remedy at law would be adequate.

(c) Subsequent Registration Rights. Except with respect to the Registration
Rights Agreement to be entered into among the Company and certain of the Holders
hereto who were former stockholders of Aerpio, until the Registration Statement
required hereunder is declared effective by the Commission, the Company shall
not enter into any agreement granting any registration rights with respect to
any of its securities to any Person without the written consent of Holders
representing no less than a majority of the outstanding Registrable Securities.

(d) Successors and Assigns. Except as otherwise provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
Permitted Assignees, executors and administrators of the parties hereto.

(e) No Inconsistent Agreements. The Company has not entered, as of the date
hereof, and shall not enter, on or after the date of this Agreement, into any
agreement with respect to its securities that would have the effect of impairing
the rights granted to the Holders in this Agreement or otherwise conflicts with
the provisions hereof.

(f) Entire Agreement. This Agreement and the documents, instruments and other
agreements specifically referred to herein or delivered pursuant hereto
constitute the full and entire understanding and agreement between the parties
with regard to the subjects hereof.

(g) Notices, etc. All notices, consents, waivers, and other communications which
are required or permitted under this Agreement shall be in writing will be
deemed given to a party (a) upon receipt, when personally delivered; (b) one (1)
Business Day after deposit with an nationally recognized overnight courier
service with next day delivery specified, costs

 

16



--------------------------------------------------------------------------------

prepaid) on the date of delivery, if delivered to the appropriate address by
hand or by nationally recognized overnight courier service (costs prepaid); (c)
the date of transmission if sent by facsimile or e-mail with confirmation of
transmission by the transmitting equipment if such notice or communication is
delivered prior to 5:00 P.M., New York City time, on a Trading Day, or the next
Trading Day after the date of transmission, if such notice or communication is
delivered on a day that is not a Trading Day or later than 5:00 P.M., New York
City time, on any Trading Day, provided confirmation of facsimile is
mechanically or electronically generated and kept on file by the sending party
and confirmation of email is kept on file, whether electronically or otherwise,
by the sending party and the sending party does not receive an automatically
generated message from the recipients email server that such e-mail could not be
delivered to such recipient; (d) the date received or rejected by the addressee,
if sent by certified mail, return receipt requested, postage prepaid; or
(e) seven days after the placement of the notice into the mails (first class
postage prepaid), to the party at the address, facsimile number, or e-mail
address furnished by the such party,

If to the Company, to:

Aerpio Pharmaceuticals, Inc.

9987 Carver Road, Suite 420

Cincinnati, OH 45242

Attn: Joseph Gardner, Chief Executive Officer

Telephone Number: 513-985-1921

Facsimile: 513-985-0999

E-mail Address: jgardner@aerpio.com

with copy to:

Goodwin Procter, LLP

100 Northern Avenue

Boston, MA 02210

Attention: Kingsley Taft and Danielle Lauzon

Facsimile: 617-523-1231

Telephone Number: 617-570-1000

E-mail Address: ktaft@goodwinlaw.com and dlauzon@goodwinlaw.com

if to a Purchaser or Broker, to:

such Purchaser or Broker at the address set forth on the signature page hereto;

or at such other address as any party shall have furnished to the other parties
in writing in accordance with this Section 11(f).

(h) Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any Holder, upon any breach or default of the Company under
this Agreement, shall impair any such right, power or remedy of such Holder nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of any similar breach or default thereunder occurring;
nor shall any waiver of any single breach or default be deemed a waiver of any
other breach or default theretofore or thereafter occurring. Any waiver, permit,

 

17



--------------------------------------------------------------------------------

consent or approval of any kind or character on the part of any Holder of any
breach or default under this Agreement, or any waiver on the part of any Holder
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement, or by law or otherwise afforded to any
holder, shall be cumulative and not alternative.

(i) Counterparts. This Agreement may be executed in any number of counterparts,
and with respect to any Purchaser, by execution of an Omnibus Signature Page to
this Agreement and the Subscription Agreement, each of which shall be
enforceable against the parties actually executing such counterparts, and all of
which together shall constitute one instrument. In the event that any signature
is delivered by facsimile transmission or by an e-mail, which contains a
portable document format (.pdf) file of an executed signature page, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or e-mail of a .pdf signature page were an original thereof.

(j) Severability. In the case any provision of this Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

(k) Amendments. Except as otherwise provided herein, the provisions of this
Agreement may be amended at any time and from time to time, and particular
provisions of this Agreement may be waived, with and only with an agreement or
consent in writing signed by the Company and the Majority Holders; provided that
this Agreement may not be amended and the observance of any term hereof may not
be waived with respect to any Holder without the written consent of such Holder
unless such amendment or waiver applies to all Holders in the same fashion. The
Purchasers and Brokers acknowledge that by the operation of this Section, the
Majority Holders may have the right and power to diminish or eliminate all
rights of the Purchasers and/or Brokers under this Agreement.

[COMPANY SIGNATURE PAGE FOLLOWS]

 

18



--------------------------------------------------------------------------------

This Registration Rights Agreement is hereby executed as of the date first above
written.

 

THE COMPANY: Aerpio Pharmaceuticals, Inc. By:  

/s/ Joseph H. Gardner

Name:

 

Joseph H. Gardner

Title:

 

President and CEO

PURCHASERS

See Omnibus Signature Pages to Subscription

Agreement

 

BROKER (INDIVIDUAL):

   

BROKER (ENTITY):

 

     

Print Name

   

Print Name of Entity

 

   

By:

 

 

Signature

   

Name:

     

Title:

  REGISTRABLE PRE-MERGER STOCKHOLDER (INDIVIDUAL):     REGISTRABLE PRE-MERGER
STOCKHOLDER (ENTITY):

 

   

 

Print Name

   

Print Name of Entity

 

   

By:

 

 

Signature

   

Name:

     

Title:

  HOLDER OF MERGER SHARES (INDIVIDUAL):     HOLDER OF MERGER SHARES (ENTITY):

 

   

 

Print Name

   

Print Name of Entity

 

   

By:

 

 

Signature

   

Name:

     

Title:

 

All Holders: Address

                             



--------------------------------------------------------------------------------

Annex A

Aerpio Pharmaceuticals, Inc.

Selling Securityholder Notice and Questionnaire

The undersigned beneficial owner of Registrable Securities of Aerpio
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), understands that
the Company has filed or intends to file with the U.S. Securities and Exchange
Commission a registration statement (the “Registration Statement”) for the
registration and resale under Rule 415 of the Securities Act of 1933, as
amended, of the Registrable Securities, in accordance with the terms of the
Registration Rights Agreement (the “Registration Rights Agreement”) to which
this document is annexed. A copy of the Registration Rights Agreement is
available from the Company upon request at the address set forth below. All
capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto in the Registration Rights Agreement.

Certain legal consequences arise from being named as a selling security holder
in the Registration Statement and the related prospectus. Accordingly, holders
and beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling security holder in the Registration Statement and the related
prospectus.

NOTICE

The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

QUESTIONNAIRE

 

1. Name:

 

(a)      Full Legal Name of Selling Securityholder     

 

    

 

(b)      Full Legal Name of Registered Holder (holder of record) (if not the
same as (a) above) through which Registrable Securities are held:     

 

    

 



--------------------------------------------------------------------------------

(c)      If you are not a natural person, full Legal Name of Natural Control
Person (which means a natural person who directly or indirectly alone or with
others has power to vote or dispose of the securities covered by this
Questionnaire):     

 

    

 

 

2. Address for Notices to Selling Securityholder:

 

     

Telephone:                                                           
                                  Fax:      
                                         
                                                                        

Email:                                                            
                                         
                                         
                                         
                                                               

Contact Person:                                        
                                         
                                         
                                         
                                                                 

 

3. Broker-Dealer Status:

 

  (a) Are you a broker-dealer?

Yes    ☐    No    ☐

 

  (b) If “yes” to Section 3(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

Yes    ☐    No    ☐

 

  Note: If “no” to Section 3(b), the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.

 

  (c) Are you an affiliate of a broker-dealer?

Yes    ☐    No    ☐

 

  (d) If you are an affiliate of a broker-dealer, do you certify that you
purchased the Registrable Securities in the ordinary course of business, and at
the time of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

Yes    ☐    No    ☐

 

  Note: If “no” to Section 3(d), the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.

 

4. Beneficial Ownership of Securities of the Company Owned by the Selling
Securityholder:

Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company.



--------------------------------------------------------------------------------

(a)      Please list the type (common stock, warrants, etc.) and amount of all
securities of the Company (including any Registrable Securities) beneficially
owned1 by the Selling Securityholder:     

 

    

 

 

5. Relationships with the Company:

 

Except as set forth below, neither you nor (if you are a natural person) any
member of your immediate family, nor (if you are not a natural person) any of
your affiliates2, officers, directors or principal equity holders (owners of 5%
of more of the equity securities of the undersigned) has held any position or
office or has had any other material relationship with the Company (or its
predecessors or affiliates) during the past three years. State any exceptions
here:

 

 

 

 

1  Beneficially Owned: A “beneficial owner” of a security includes any person
who, directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise has or shares (i) voting power, including the power to
direct the voting of such security, or (ii) investment power, including the
power to dispose of, or direct the disposition of, such security. In addition, a
person is deemed to have “beneficial ownership” of a security of which such
person has the right to acquire beneficial ownership at any time within 60 days,
including, but not limited to, any right to acquire such security: (i) through
the exercise of any option, warrant or right, (ii) through the conversion of any
security or (iii) pursuant to the power to revoke, or the automatic termination
of, a trust, discretionary account or similar arrangement.

It is possible that a security may have more than one “beneficial owner,” such
as a trust, with two co-trustees sharing voting power, and the settlor or
another third party having investment power, in which case each of the three
would be the “beneficial owner” of the securities in the trust. The power to
vote or direct the voting, or to invest or dispose of, or direct the investment
or disposition of, a security may be indirect and arise from legal, economic,
contractual or other rights, and the determination of beneficial ownership
depends upon who ultimately possesses or shares the power to direct the voting
or the disposition of the security.

The final determination of the existence of beneficial ownership depends upon
the facts of each case. You may, if you believe the facts warrant it, disclaim
beneficial ownership of securities that might otherwise be considered
“beneficially owned” by you.

 

2  Affiliate: An “affiliate” is a company or person that directly, or indirectly
through one or more intermediaries, controls you, or is controlled by you, or is
under common control with you.



--------------------------------------------------------------------------------

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus and any amendments or supplements thereto.

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Selling Securityholder Notice and Questionnaire to be executed and delivered
either in person or by its duly authorized agent.

 

BENEFICIAL OWNER (individual)      BENEFICIAL OWNER (entity)

 

    

 

Signature      Name of Entity

 

    

 

Print Name      Signature

 

     Print Name:                                        
                                                      Signature (if Joint
Tenants or Tenants in Common)          
Title:                                     
                                                                     

PLEASE E-MAIL OR FAX A COPY OF THE COMPLETED AND EXECUTED SELLING SECURITYHOLDER
NOTICE AND QUESTIONNAIRE, AND RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

CKR Law LLP

1330 Avenue of the Americas, 14th Floor

New York, NY 10022

Attention: Eleanor Osmanoff

Facsimile: (212) 259-8200

E-mail Address: eosmanoff@ckrlaw.com